Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 09/10/23021 is acknowledged.
Drawing objections in the Office action of 09/07/2021 are withdrawn.
Specification objections in the Office action of 09/07/2021 are withdrawn. Amendment to specification submitted on 09/10/2021 has been entered.
Claim objections in the Office action of 09/07/2021 are withdrawn.
Claim rejections under 35 U.S.C. § 112 in the Office action of 09/07/2021 are withdrawn.  

Terminal Disclaimer
The terminal disclaimer filed on 09/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,508,468 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Christopher A. DeVore on 09/14/2021.
The application has been amended as follows: 
22. (Currently Amended) A door hardware apparatus, comprising: a housing including a first projection comprising a damper formed of a compliant material; an actuator rotatably mounted to the housing, the actuator comprising a second projection that is aligned with the first projection when the actuator is in a neutral position; and a torsion spring engaged between the first projection and the second projection such that the torsion spring biases the actuator toward the neutral position, wherein the torsion spring includes a first arm and a second arm, and wherein the first arm has a first arm unactuated unactuated 

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Door lock chassis assembly as claimed in independent claims 22, 30, and 36 of the instant application.  The examiner 
	US 5,265,924 (Kim) discloses a door hardware apparatus, in Figures 1-4, as claimed, except for (a) the first arm abuts the damper, and the damper maintains the first arm in the unactuated position such that the first arm remains in contact with the damper (for claim 22), (b) at least a portion of the damper is positioned within the gap (for claim 30), and (c) at least a portion of the damper is positioned between the first arm and the second arm when the actuator is in the neutral position (for claim 36).   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instant, US 5,784,909 discloses a door hardware, in Figures 1-10, as claimed with damper 34, 35, and a torsion spring 26 having first and second arms. But US 5,784,909 is silent bout (a) the first arm abuts the damper, and the damper maintains the first arm in the unactuated position such that the first arm remains in contact with the damper (for claim 22), (b) at least a portion of the damper is (c) at least a portion of the damper is positioned between the first arm and the second arm when the actuator is in the neutral position (for claim 36).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/NATHAN CUMAR/Primary Examiner, Art Unit 3675